Title: To Benjamin Franklin from ——— Didelot, 6 May 1782
From: Didelot, ——
To: Franklin, Benjamin


Monsieur
Paris le 6 May 1782.
Le sr Didelot après avoir fait des expériences sans nombre s’est decidé a en faire une en grand sur la seine vis-avis de la place Louis 15. sur un ponton de 30 pieds de long orné de son mat et de ses voiles bien goudronnés et sera enflammé par 2. bouches à feu l’une avec un tonneau qui a contenu de la thérébentine et l’autre du goudron après il allumera un boulet d’une composition nouvelle que l’eau ne peut eteindre il espere avec sa liqueur de l’anéantir, en outre, il sera allumé deux Chaudiere de goudron dont une sera eteinte avec sa Liqueur et l’autre on l’esseyera avec de l’eau simple, il laissera en flammes le Ponton jusqu’à la moitié.
Cette experience se fera Lundi 6. may entre 11 hres. et midi, Je vous prie, Monsieur, sil vous fait plaisir de m’honorer de votre présence.
J’ai l’honneur d’être avec respect Monsieur Votre très humble et obéissant serviteur
Didelot
